Case 7:18-cv-09852-LMS Document 31 Filed 08/10/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

S.0.,
Plaintiff,
- against — 18 CV 9852 (LMS)
IRVINGTON UNION FREE SCHOOL DISTRICT, ORDER
Defendant.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

The Court having been advised that ali claims asserted in the above entitled action

have been settled, it is

ORDERED, that the above-entitled action be and hereby is discontinued, without
costs to any party, subject to reopening should the settlement not be consummated within

forty-five (45) days of the date hereof.

The parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement agreement to

 

 

4
Dated: August 7, 2020 /
White Plains, New York
50 ORDERED, / \ j
: i f % A i
fof é YA be yp
row i a ~F, Vel os -
‘on or ROY a petro Pe
Lisa Margaret Smith,” | ee

United States Magistrate Judge

Southern Distrigt of New York
\
J
a

1 The parties consented to the undersigned's jurisdiction pursuant to 28 U.S.C. § 636(c). ECF
No. 18.

 

 
